                 DECLARATION OF MORGAN C. ESPERANCE, MD MPH

        I, Morgan C. Esperance, MD MPH, declare as follows:

        1.      I am a medical doctor, board certified in internal medicine. A copy of my CV is

attached hereto as Exhibit 1.

        2.      I submit this declaration at the request of defense counsel in connection with

Michael Gordon’s request for compassionate release.

        3.      I currently work as a Hospitalist at Brigham and Women’s Hospital (BWH) in

Boston, Massachusetts. As a hospitalist, my role is to care for patients who are acutely ill and

require care in the hospital.

        4.      Since March 2020 I have cared for patients at BWH both at risk for and infected

with SARS-CoV-2, the virus that causes the disease COVID-19. I am well-versed in the current

and evolving understanding of this special pathogen including the medical literature and best

clinical practices.

        5.      I have not personally met or examined Mr. Michael Gordon. However, I have

reviewed Mr. Michael Gordon Federal Bureau of Prisons medical records, including 388 pages

from 2018-2020.

        6.      Mr. Michael Gordon is 51-years-old and suffers from a number of serious medical

conditions. These include liver transplant due to acute cholestatic hepatitis, deep venous

thrombosis and pulmonary emboli, and essential hypertension.

        7.      Mr. Gordon has a history of acute cholestatic hepatitis that resulted in acute liver

failure for which he underwent a liver transplant in 2010 at Massachusetts General Hospital. His

transplant was initially complicated by acute cellular rejection for which he recovered. Since

then, he has been followed by hepatologist at Beth Israel Deaconess Medical Center. Mr. Gordon




                                                  1
is required to take two medications that cause suppression of his immune system: prednisone and

tacrolimus. These are medications that he must continue indefinitely to prevent liver rejection.

Mr. Gordon’s liver function tests have been persistently abnormal suggesting possible chronic

rejection and are being monitored closely by his hepatologist. His labs show chronic low white

blood cell counts (leukopenia) and low platelets (thrombocytopenia) which are reflective of his

degree of chronic immunosuppression.

        8.      Mr. Gordon also has a history of blood clots. He developed a blood clot in his

right leg in 2015 and in his lungs in 2016 and in 2017. While it is not clear from the medical

records if Mr. Gordon has been evaluated for a coagulopathy, the occurrent of multiple blood

clots is typically suggestive of a clotting disorder.

        9.      Mr. Gordon’s also has essential hypertension. His medical records show that his

blood pressures are persistently above target for his age.

        10.     Currently, there is a pandemic of the novel coronavirus, SARS-CoV-2, which

causes the disease COVID-19. SARS-CoV-2 is thought to spread largely person-to-person via

infected respiratory droplets. When a person coughs, sneezes, or talks they expel respiratory

droplets. Droplets may travel as much as 6 ft before falling to the ground. A person can be

infected with SARS-CoV-2 if there is direct contact between infected droplets and that person’s

mucous membranes or indirect contact if that person touches a surface contaminated with SARS-

CoV-2 and then touches their own mucous membranes.

        11.     The SARS-CoV-2 virus can be transmitted from infected individuals who are

asymptomatic prior to the illness manifesting itself, throughout the course of the illness, and after

recovery.1 The risk of transmission from an individual with SARS-CoV-2 infection varies by the


1
 Rothe C et al. Transmission of 2019-nCoV Infection from an Asymptomatic Contact in Germany. N Engl J Med.
2020;382(10):970. Epub 2020 Jan 30; Yu et al. A familial cluster of infection associated with the 2019 novel


                                                      2
type of exposure (direct vs indirect), duration of exposure, protective measures, and individual

factors (e.g., the amount of virus in respiratory secretions).

        12.      Most infections have been described among household contacts, in health care

settings when personal protective equipment was not used (including hospitals2 and long-term

care facilities),3 and in closed settings (e.g., cruise ships).4 There are also clusters of cases

associated with social or work gatherings that highlight the risk of transmission through close,

non-household contacts.5 Extensive contamination of the patient environment including objects

such as handles, light switches, bed and handrails, interior doors and windows, toilet bowl, sink

basin occurs even in patients with mild disease.6

        13.      The incubation period for COVID-19 is thought to be within 14 days following

exposure, with most cases occurring approximately four to five days after exposure.7



coronavirus indicating potential person-to-person transmission during the incubation period. J Infect Dis. 2020; Bai
Y et al. Presumed Asymptomatic Carrier Transmission of COVID-19. JAMA. 2020; Hu Z et al. Clinical
characteristics of 24 asymptomatic infections with COVID-19 screened among close contacts in Nanjing, China. Sci
China Life Sci. 2020; and Qian G. A COVID-19 Transmission within a family cluster by presymptomatic infectors
in China. Clin Infect Dis. 2020.
2
  Wang et al. Clinical Characteristics of 138 Hospitalized Patients With 2019 Novel Coronavirus-Infected
Pneumonia in Wuhan, China. JAMA. 2020.
3
 McMichael TM et al. COVID-19 in a Long-Term Care Facility - King County, Washington, February 27-March 9,
2020. MMWR Morb Mortal Wkly Rep. 2020;69(12):339. Epub 2020 Mar 27.
4
 Kakimoto K. Initial Investigation of Transmission of COVID-19 Among Crew Members During Quarantine of a
Cruise Ship - Yokohama, Japan, February 2020. MMWR Morb Mortal Wkly Rep. 2020;69(11):312. Epub 2020 Mar
20.
5
  Ghinai I et al. Community Transmission of SARS-CoV-2 at Two Family Gatherings—Chicago, Illinois, February–
March 2020. MMWR Morb Mortal Wkly Rep. 2020 and Pung R et al. Investigation of three clusters of COVID-19
in Singapore: implications for surveillance and response measures. Lancet. 2020;395(10229):1039. Epub 2020 Mar
17.
6
  Ong SWX et al.Air, Surface Environmental, and Personal Protective Equipment Contamination by Severe Acute
Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) From a Symptomatic Patient. JAMA. 2020.
7
  Li Q et al. Early Transmission Dynamics in Wuhan, China, of Novel Coronavirus-Infected Pneumonia. N Engl J
Med. 2020;382(13):1199. Epub 2020 Jan 29; Guan WJ. Clinical Characteristics of Coronavirus Disease 2019 in
China. N Engl J Med. 2020; and Chan JF. A familial cluster of pneumonia associated with the 2019 novel
coronavirus indicating person-to-person transmission: a study of a family cluster. Lancet. 2020;395(10223):514.
Epub 2020 Jan 24.


                                                         3
        14.      SARS-CoV2 infects the upper and sometimes lower respiratory tract and causes a

spectrum of illness that includes mild illness, which is generally a pneumonia that does not

require hospitalization; severe illness, which is generally a pneumonia that does require

hospitalization and is characterized by shortness of breath, low oxygen levels, and more than

50% lung involvement on chest imaging; and critical illness, which involves respiratory failure,

shock, and multiorgan dysfunction.8 Serious complications associated with COVID-19 include

injury to the heart (cardiomyopathy),9 blood clots (deep venous thromboses and pulmonary

emboli),10 and strokes.11

        15.      Due to Mr. Gordon’s medical conditions, in particular history of a liver transplant,

history of blood clots in his leg and lungs, and essential hypertension he is more susceptible to

contracting COVID-19 and also at an increased developing severe illness and death from

COVID-19 should he develop the disease.

        16.      Liver transplant recipients, because of long-term oral immunosuppressant effects,

are likely more susceptible to SARS-CoV-2 infection compared to the general population. They

are also likely to have a worse prognosis should they contract the disease. Data on the effects of




8
  Wu Z et al. Characteristics of and Important Lessons From the Coronavirus Disease 2019 (COVID-19) Outbreak
in China: Summary of a Report of 72 314 Cases From the Chinese Center for Disease Control and Prevention.
JAMA. 2020.
9
 Arentz M et al. Characteristics and Outcomes of 21 Critically Ill Patients With COVID-19 in Washington State.
JAMA. 2020.
10
  Xie Y et al. COVID-19 Complicated by Acute Pulmonary Embolism. Images in Cardiothoracic Imaging. 2020;
Danzi GB et al. Acute pulmonary embolism and COVID-19 pneumonia: a random association? Eur Heart J. 2020;
Zhang Y et al. Coagulopathy and Antiphospholipid Antibodies in Patients with Covid-19. N Engl J Med. 2020; and
Klok FA et al. Incidence of thrombotic complications in critically ill ICU patients with COVID-19. Thromb Res.
2020.
11
  Mao L et al. Neurologic Manifestations of Hospitalized Patients With Coronavirus Disease 2019 in Wuhan,
China. JAMA Neurol. 2020 and Klok FA et al. Incidence of thrombotic complications in critically ill ICU patients
with COVID-19. Thromb Res. 2020.



                                                        4
COVID-19 in liver transplant recipients is somewhat limited as this is a novel virus,12 however,

COVID-19-related mortality in liver transplant patients has been reported in both China and

Italy.13

           17.      Liver transplant recipients often do not mount a fever due to immunosuppression.

As fever is usually the first symptom of SARS-CoV-2 infection, the virus may go undetected in

liver transplant recipients during its initial phase, resulting in more severe illness and death from

the disease.

           18.      SARS-CoV-2 causes liver damage in as many as 50% of patients both with and

without underlying liver disease.14 Liver function abnormalities in COVID patients admitted to

the hospital were associated with a worse prognosis.15 Liver transplant recipients have been

found to have more extensive lung involvement compared to the general population including

larger lung lesions, multiple lesions, and involvement of the lower lobes of the lung.16

Individuals with suppressed immune systems may also take longer to clear the virus and may

remain infectious to other people longer than other patients with COVID-19.17


12
  American Association for the Study of Liver Diseases. Clinical insights for hepatology and liver transplant
providers during the COVID-19 pandemic. https://www.aasld.org/sites/default/files/2020-04/AASLD-COVID19-
ClinicalInsights-4.07.2020-Final.pdf (Accessed on April 26, 2020).
13
  Bhoori S et al. COVID-19 in long-term liver transplant patients: preliminary experience from an Italian transplant
centre in Lombardy. Lancet Gastroenterol Hepatol. 2020 and Huang JF et al. Fatal outcome in a liver transplant
recipient with COVID-19. Am J Transplant. 2020 Apr 10.
14
   Fan et al. Clinical Features of COVID-19-Related Liver Damage. MedRxiv. 27 February 2020; Xu et al. Liver
injury during highly pathogenic human coronavirus infections. Liver International. 2020 March 10; and Zhang C et
al. Liver injury in COVID-19: management and challenges. Lancet Gastroenterol Hepatol. 2020;5(5):428. Epub
2020 Mar 4.
15
   Huang JF et al. Fatal outcome in a liver transplant recipient with COVID-19. Am J Transplant. 2020 Apr 10 and
Zhou et al. Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan, China: a
retrospective cohort study. Lancet. 2020;395(10229):1054.
16
     Shi HS et al. Clinical and imaging features of pneumonia infected by 2019-nCoV. J Clin Radiol. 2020.
17
  CDC. Groups at Higher Risk for Severe Illness. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (Accessed: April 24, 2020).


                                                          5
        19.      There is strong evidence to support that patients with hypertension are more likely

to develop COVID-19 and also at increased risk of severe illness and death from COVID-19

should they contract the disease.18 A meta-analysis of six studies found that patients with

hypertension are 2.29 times more likely to develop severe illness compared to patients without

hypertension.19 Other studies have found an increased risk of death among patients with

hypertension of 1.8-3.1.20 Due to his past medical history of hypertension, Mr. Gordon is not

only at increased risk of developing COVID-19, but also at greater risk of severe disease and of

dying from his illness.

        20.      Mr. Gordon also has a history of multiple blood clots including in his leg and in

his lungs. Development of blood clots are a known life-threatening complication of COVID-19.21




18
   CDC COVID-19 Response Team. Preliminary Estimates of the Prevalence of Selected Underlying Health
Conditions Among Patients with Coronavirus Disease 2019—United States, February 12–March 28, 2020. MMWR
Morb Mortal Wkly Rep. 2020; Chen N et al. Epidemiological and clinical characteristics of 99 cases of 2019 novel
coronavirus pneumonia in Wuhan, China: a descriptive study. Lancet. 2020 Feb 15;395(10223):507-513; Fang et al.
Are patients with hypertension and diabetes mellitus at increased risk for COVID-19 infection? Lancet Respir Med.
2020 Apr;8(4):e21; Guan WJ. Clinical Characteristics of Coronavirus Disease 2019 in China. N Engl J Med. 2020;
Liang et al. Cancer patients in SARS-CoV-2 infection: a nationwide analysis in China. Lancet Oncol.
2020;21(3):335; Wang B et al. Does comorbidity increase the risk of patients with COVID-19: evidence from meta-
analysis. Aging. 8 April 2020; Wang D et al. Clinical Characteristics of 138 Hospitalized Patients With 2019 Novel
Coronavirus-Infected Pneumonia in Wuhan, China. JAMA. 2020 Feb 7; Wu et al. Characteristics of and Important
Lessons From the Coronavirus Disease 2019 (COVID-19) Outbreak in China: Summary of a Report of 72 314 Cases
From the Chinese Center for Disease Control and Prevention. JAMA. 2020; Clinical course and outcomes of
critically ill patients with SARS-CoV-2 pneumonia in Wuhan, China: a single-centered, retrospective, observational
study; Yang et al. Clinical course and outcomes of critically ill patients with SARS-CoV-2 pneumonia in Wuhan,
China: a single-centered, retrospective, observational study. Lancet Respir Med. 2020 Feb 24; and Zhou et al.
Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan, China: a retrospective
cohort study. Lancet. 2020;395(10229):1054;
19
 Wang B et al. Does comorbidity increase the risk of patients with COVID-19: evidence from meta-analysis.
Aging. 8 April 2020.
20
  Wu et al. Characteristics of and Important Lessons From the Coronavirus Disease 2019 (COVID-19) Outbreak in
China: Summary of a Report of 72 314 Cases From the Chinese Center for Disease Control and Prevention. JAMA.
2020 and and Zhou et al. Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China: a retrospective cohort study. Lancet. 2020;395(10229):1054.
21
  Xie Y et al. COVID-19 Complicated by Acute Pulmonary Embolism. Images in Cardiothoracic Imaging. 2020;
Danzi GB et al. Acute pulmonary embolism and COVID-19 pneumonia: a random association? Eur Heart J. 2020;
Zhang Y et al. Coagulopathy and Antiphospholipid Antibodies in Patients with Covid-19. N Engl J Med. 2020; and


                                                        6
Mr. Gordon’s propensity to develop blood clots likely compounds his risk of this serious

complication.

        21.      Individuals who reside in long-term care facilities are at high risk of developing

COVID-19. In a long-term care facility in Washington State, 101 out of 118 residents developed

COVID-19.22 Extrapolating from studies that looked at long-term care facilities, hospitals

without adequate personal protective equipment, and the close confines of cruise ships it is likely

that Mr. Gordon’s risk of infection with SARS-CoV-2 while incarcerated is very high.23

        22.      In conclusion, Mr. Gordon suffers from underlying medical conditions including

hypertension, status as a liver transplant recipient, and history of blood clots that that increase his

risk of contracting COVID-19, as well as developing severe disease, complications, and death.

As an incarcerated individual he is already at increased risk of contracting SARS-CoV-2 due to

his close proximity to other people.



        I declare under the penalty of perjury that the foregoing is true and correct. Executed

this 27th day of April, 2020, in Boston, Massachusetts.



                                                             ________________________________
                                                             Morgan C. Esperance, MD MPH



Klok FA et al. Incidence of thrombotic complications in critically ill ICU patients with COVID-19. Thromb Res.
2020.
22
 McMichael TM. Epidemiology of Covid-19 in a Long-Term Care Facility in King County, Washington. N Engl J
Med. 2020.
23
   Wang et al. Clinical Characteristics of 138 Hospitalized Patients With 2019 Novel Coronavirus-Infected
Pneumonia in Wuhan, China. JAMA. 2020; McMichael TM et al. COVID-19 in a Long-Term Care Facility - King
County, Washington, February 27-March 9, 2020. MMWR Morb Mortal Wkly Rep. 2020;69(12):339. Epub 2020
Mar 27; and Kakimoto K. Initial Investigation of Transmission of COVID-19 Among Crew Members During
Quarantine of a Cruise Ship - Yokohama, Japan, February 2020. MMWR Morb Mortal Wkly Rep. 2020;69(11):312.
Epub 2020 Mar 20.


                                                        7
                                                                                        Exhibit 1




 Date Prepared:     March 31, 2020
 Name:              Morgan C. Esperance MD MPH
 Office Address:    75 Francis Street, PBB 428, Boston, MA
 Home Address:      270 Cypress Street, Brookline, MA
 Work Phone:        617-732-5500
 Work Email:        mesperance@bwh.harvard.edu
 Work FAX:          (530) 512-1109
 Place of Birth:    Weymouth, MA


Education:

 2005          ScB                     Neuroscience                        Brown University
 2011          MD                      Medicine                            Harvard Medical School
 2016          MPH                     Clinical Effectiveness              Harvard T.H. Chan
                                                                           School of Public Health

Postdoctoral Training:

 06/11-6/16    Resident                Internal Medicine and Pediatrics    Brigham and Women’s
                                       Global Health Equity Track          Hospital/Boston
                                                                           Children’s Hospital


Faculty Academic Appointments:

 07/16-        Instructor              Medicine                            Harvard Medical School
 Present
 06/11-        Clinical Fellow         Medicine                            Harvard Medical School
 06/16


Appointments at Hospitals/Affiliated Institutions:

 07/16-        Hospitalist             Medicine (Hospital Medicine)        Brigham and Women’s
 Present                                                                   Hospital
 07/16-        Hospitalist             Medicine (Hospital Medicine)        Dana-Farber Cancer
 Present                                                                   Institute

Other Professional Positions:

 11/12-        Senior Author and Editorial   Firecracker                  0-4 hours per week
 Present       Review Board Member
Major Administrative Leadership Positions:
 2019-       Associate Director, Leadership for Health      BWH
 Present     Equity Pathway
 2019-       Director of Population Health, Hospital        BWH
 Present     Medicine Unit


Committee Service:
Local
 0            Recovery Clinic Operational and Scope         BWH
              Working Group
              2017-2018                                     Member
 0            BCORE Education Task Force                    BWH
              2017-2019                                     Member
 0            Patient At Risk Committee                     BWH
              2018-Present                                  Member
 0            General Medicine Service Substance Use        BWH
              Disorder Working Group                        Chairperson


Professional Societies:

 2017-        Society of Hospital Medicine                  Member
              2018-2019                                     Member, Public Policy Committee


Honors and Prizes:

 2011          Multiculturalism and      Harvard Medical School                Community Service
               Diversity Award
 2005          Phi Beta Kappa            Brown University                      Academic Achievement


Report of Funded and Unfunded Projects
Past Funded Projects:

 2016         Martin P. Solomon Primary Care Award
              Department of Medicine, Brigham and Women’s Hospital
              Primary Investigator
              Understand factors contributing to retention of physicians and nurses in rural Haiti
              including the role of the social service residency.


Unfunded Past Projects:
 2017-2018 Hospitalist and Physician Assistant Training for Medication-Assisted Treatment of
            Opiate Use Disorders
            Includes an assessment of hospitalist and physician assistant knowledge and practices
            regarding MAT before and after an educational intervention as well as measuring
            number of hospitalists that obtain a waiver to prescribe buprenorphine.


                                                                                                      2
Report of Local Teaching and Training
Teaching of Students in Courses:

 2013         Patient-Doctor I                        Harvard Medical School
              1st year Harvard Medical Students       One 5-hour session
 2017         Patient-Doctor I                        BWFH
              1st year Harvard Medical Students       One 4-hour session
 2018         Essentials of the Profession 1          HMS
              2nd year Harvard Medical Students       One 2-hour session
 2019         Essentials of the Profession 2          HMS
              1st year Harvard Medical Students       Five 2-hour sessions
 2020         Essentials of the Profession 2          HMS
              1st year Harvard Medical Students       Five 2-hour sessions

Formal Teaching of Residents, Clinical Fellows and Research Fellows (post-docs):

 2016-2018    Noon Conference: Management of          BWFH
              Pneumonia in the Hospital               One hour lecture
              Internal Medicine residents
 2016-2018    Morning Report Discussant               BWFH
              Internal Medicine residents             One hour lecture
 2016-2019    Intern Report Discussant                BWH
              Internal Medicine interns               One hour lecture
 2016         Noon Conference: Diagnosis and          BWFH
              Treatment of Anemia in the Hospital     One hour lecture
              Internal medicine residents
 2017         Noon Conference: Hospital Management    BWFH
              of Decompensated Cirrhosis              One hour lecture
              Internal medicine residents
 2017-2018    Noon Conference: Hospital Management    BWFH
              of Tick-Borne Infections
              Internal Medicine residents
 2019         Noon Conference: Hospital Care of       BWFH
              Opiate-Addicted Patients                One hour lecture
              Internal Medicine Residents
 2018-        Humanistic Curriculum Instructor        BWH
 Present      Internal Medicine Residents             Monthly x10 months/year

Clinical Supervisory and Training Responsibilities:

 2016-        General Medicine Ward                   12-18 weeks per year
 Present      Attending BWH and BWFH
 2016-2018    Clinic Preceptor/Faulkner Family Care   4 half day sessions per year
              Associates

Formal Teaching of Peers (e.g., CME and other continuing education courses):
No presentations below were sponsored by outside entities



                                                                                     3
Those presentations below sponsored by outside entities are so noted and the sponsor(s) is
(are) identified.
Local Invited Presentations:

 2016          Hospital Acquired Pneumonia Guidelines Update
               Hospital Medicine Unit, BWH
 2018          Suboxone Waiver Training for Hospitalists
               Hospital Medicine Unit, BWH
 2018          Care of Patients with Personality Disorders
               Hospital Medicine Unit, BWH


Report of Clinical Activities and Innovations
Current Licensure and Certification:

 2016          Certification, American Board of Internal Medicine
 2016          Certification, American Board of Pediatrics
 2016          Massachusetts Medical License

Practice Activities:


 2016-         Inpatient Care-Days      General Medicine, BWH and            17-22 weeks per year
 Present                                BWFH
 2016-         Inpatient Care-Nights    General Medicine, Cardiology,        2-3 shifts per month
 Present                                Pulmonology, and Nephrology,
                                        BWH and BWGF
 2016-         Inpatient Care-Nights    Oncology, Dana-Farber Cancer         2-3 shifts per month
 Present                                Institute
 2016-         Ambulatory Care          Faulkner Family Care Associates,     2-4 half days per year
 Present                                BWFH
 2018-         Ambulatory Care          Bridge Clinic, BWH                   0-4 half days per month
 Present



Report of Scholarship
Peer-Reviewed Scholarship in print or other media:

Research Investigations
 1. Noel E, Esperance MC, Mclaughlin M, Bertrand R, Devieux J, Severe P, Decome D, Marcelin A,
 Nicotera, J, Delcher C, Griswold M, Meredith G, Pape JW; Koenig SP. Attrition From HIV Testing to
 Antiretroviral Therapy Initiation Among Patients Newly Diagnosed With HIV in Haiti. JAIDS. 1 March
 2013. 62(3): e61-e69.
 2. Riviere C, Faust E, Miller T, Beck EJ, Baruwa E, Severe P, Severe K, Riché CT, Cassagnol R,
 Atwood S, Esperance M, Webster L, Cremieux P, Pape JW, Koenig SP. Superior outcomes and
 lower outpatient costs with scale-up of antiretroviral therapy at the GHESKIO clinic in Port-au-Prince,
 Haiti. J Acquir Immune Deficiency Syndrome. 2014 Aug 1; 66(4):e72-9.
 3. Esperance MC, Koenig SP, Guiteau C, Homeus F, Devieux J, Edouard J, Bertrand R, Joseph P,
 Bellot C, Decome D, Pape JW, Severe P. A successful model for rapid triage of symptomatic patients
 at an HIV testing site in Haiti. Int Health. 2015 Jul 14.


                                                                                                           4
Abstracts, Poster presentations, and Exhibits Presented at Professional Meetings:
 1. Esperance MC. Spots and Anemia: Lyme and Babesia. Society of Hospital Medicine Annual
 Meeting. 2018 April 8.




                                                                                            5
